 

UNITED STATES DISTRICT COURT F ILE D
SOUTHERN DISTRICT OF CALIFORNIA

 

 

SEP 09 209
UNITED STATES OF AMERICA
, CLERK.U.S DISTRICT COURT
Case No. 17CR3 Ean il a >ALIFORNIA
Plaintiff,
vs.
JUDGMENT OF DISMISSAL
JAIME HORACIO
MORAN-MALDONADO,
Defendant.

 

 

YT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

xX]

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

MW OF OF OF OO OQ

of the offense(s) as charged in the Indictment/Information:

Title 8 USC, Secs. 1324(a)(1)(A)Gi), (v)CID; (a)(1)(B)() — Transportation of Aliens for
Financial Gain and Aiding and Abetting

 

<}
Dated: 9/6/2019 Ce

Hon. Cathy Ann Bencivengo
United States District Judge

 
